Citation Nr: 1750430	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-05 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for arthritis of multiple joints.

4.  Entitlement to an effective date prior to July 28, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to special monthly compensation based on aid and attendance and/or by reason of being housebound.

6.  Entitlement to special home adaptation. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2011 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The issue pertaining to arthritis has been recharacterized in order to afford the Veteran the broadest scope of review. 

In an August 2015 rating decision, the RO awarded a 100 percent rating for the Veteran's PTSD retroactive to July 28, 2004, the original grant of service connection.  Consequently, there no longer remains a claim in controversy with respect to the issue of entitlement to a higher initial rating for PTSD.  

The issues pertaining to hearing loss disability, sleep apnea, arthritis, special monthly compensation, and special home adaption are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not file his claim of entitlement to service connection for PTSD within one year of discharge from service in July 1970.

2.  The RO received the original claim for benefits on July 28, 2004.  


CONCLUSION OF LAW

The requirements for an effective date prior to July 28, 2004, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400 (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that an effective date earlier than July 28, 2004, for the grant of service connection for PTSD is warranted in this case.  The Veteran maintains the effective date should be July 1998, when he filed a claim for depression.  See Appellant's Brief dated in September 2017.

When an original claim is received within one year after separation from service, disability compensation is awarded for direct service connection on the day following separation from active service or date entitlement arose; otherwise, the effective date of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  
In the instant case, the Veteran served on active duty from December 1968 to July 1970.  The Veteran filed an original (formal) claim for service connection for PTSD on July 28, 2004.  The Board granted service connection for PTSD in a March 2011 decision.  The RO implemented the award of service connection for PTSD effective beginning on July 28, 2004.  See April 2011 rating decision.  This was the date of his original claim and there is no legal basis for awarding an effective date for service connection prior to the date of the claim.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

Despite indications by the Veteran's representative that he filed a claim for depression in July 1998 (presumably arguing that the holding in Clemmons v. West, 206 F.3d 1401, 1403, that "a lay person cannot be limited only to the diagnosis stated" applies) , a review of the record shows the Veteran first requested service connection for depressive disorder associated with military sexual trauma and PTSD in August 2009.  He additionally requested reconsideration of the denial of his claim for PTSD.  See VA Forms 21-4138 received in August 2009. There were no claims, formal or informal, filed in July 1998.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 
20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a) (stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p) (2009) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

In this case, despite asserting that the award of service connection for PTSD did not go back to the date he filed his claim for depression, i.e. any psychiatric disability having similar effects as PTSD, the Veteran has not pointed to a specific claim, informal or formal, prior to July 28, 2004, nor provided evidence  of such a filing.  

The Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  Thus, entitlement to an effective date earlier than July 28, 2004, for the grant of service connection for PTSD is precluded as a matter of law.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  


ORDER

Entitlement to an effective date prior to July 28, 2004, for the award of service connection for PTSD is denied. 


REMAND

The Board finds that additional development is needed before a final determination may be made on the issues pertaining to hearing loss disability, sleep apnea, arthritis, special monthly compensation, and special home adaption.  It appears that additional documents must be obtained and associated with the electronic record.  The Veteran indicated in a January 2016 statement, that he sought, and continued to seek, treatment at the Birmingham VA Medical Center (VAMC).  The last VA outpatient treatment records associated with the electronic record are dated in January 2014.  The Board will remand to obtain these records.

Accordingly, the case is REMANDED for the following action:

Obtain and associate with the electronic record any outstanding VA treatment records from the Birmingham VAMC dated from January 2014 to the present.  All efforts to obtain the records should be clearly documented in the file.  If the records are unavailable, the RO should clearly note it in the record and provide a reason as to the unavailability.

If upon completion of the above action, and any additional development, to include VA examinations if necessary, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These issues must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2015).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


